CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Post-Effective Amendment No. 28 to the registration statement on Form N-1A (File No. 33-25658) (“ Registration Statement” ) of our report dated August 7, 2014, relating to the financial statements and financial highlights of Putnam Europe Equity Fund, which appear in such Registration Statement. We also consent to the references to us under the headings Financial highlights and Auditor and Financial Statements in such Registration Statement. /s/ PriceWaterhouseCoopers LLP Boston, Massachusetts October 23, 2014
